IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     2022-NCCOA-795

                                         No. COA21-688

                                  Filed 6 December 2022

     Brunswick County, No. 18 CRS 681

     STATE OF NORTH CAROLINA

                 v.

     DAVID RAEFORD TRIPP, JR.


           Appeal by Defendant from order entered 28 June 2021 by Judge Jason C.

     Disbrow in Brunswick County Superior Court. Heard in the Court of Appeals 14

     September 2022.


           Attorney General Joshua H. Stein, by Assistant Attorney General Nicholas R.
           Sanders, for the State.

           Appellate Defender Glenn Gerding, by Assistant Appellate Defender Amanda S.
           Zimmer, for Defendant-Appellant.


           WOOD, Judge.


¶1         Under the principles of double jeopardy and due process, may Defendant be

     prosecuted for murder twenty-one years after his conviction for felony child abuse

     now that the child has succumbed to his injuries? We hold that he may.

                                    I.     Background

¶2         On 12 April 1997, David, a fifteen-month-old child, was taken to the Columbia

     Brunswick Hospital by ambulance. The emergency room doctor “observed that the
                                          STATE V. TRIPP

                                          2022-NCCOA-795

                                         Opinion of the Court



     child was not breathing, that he had a head fracture, abnormal pupil response, facial

     bruising, deformity on an arm and a leg, and a burned area in the diaper region, and

     that the child was having seizures.” State v. Noffsinger, 137 N.C. App. 418, 419, 528

     S.E.2d 605, 607 (2000). A pediatrician who treated David’s injuries determined that

     he suffered from Battered Child Syndrome based on her “physical findings . . . and

     not finding a sufficient explanation for any of the injuries as had been described.”

     According to the pediatrician, David would “never” be able to live independently and

     that “the entire part of his brain that involves learning, thinking, maturing, [and]

     developing normally ha[d] been destroyed.”         David barely survived and was left

     unable to function on his own without assistance.

¶3         In 1998, David Raeford Tripp, Jr. (“Defendant”) entered an Alford plea to four

     counts of felony child abuse. Defendant was the boyfriend of the abused child’s

     mother, Robin Noffsinger, who was also indicted for felony child abuse charges as a

     result of the child’s injuries. David suffered severe fractures to his skull, spine, limbs,

     and ribs; second- and third-degree burns to his buttocks and genitals; missing hair;

     and multiple bruises, cuts, and puncture wounds over his body, among others. The

     burns resulted in permanent nerve damage, and at the time of the plea, David was

     living in a long-term care home for children.

¶4         As part of the plea agreement, the State agreed to dismiss an indictment for

     malicious maiming, a Class C felony. The parties also agreed that the
                                        STATE V. TRIPP

                                        2022-NCCOA-795

                                       Opinion of the Court



                        State will not use Defendant’s guilty plea in either a
                  direct or impeaching manner in any subsequent
                  prosecution of Defendant arising out of the acts and
                  transactions that form the basis of the charges to which the
                  Defendant is pleading guilty except the State may use
                  Defendant’s conviction herein as allowed by Rule 609.

                         Defendant reserves the right to raise a defense of
                  former or double jeopardy in any subsequent prosecution of
                  Defendant based on the acts or transactions forming the
                  basis of the charges to which Defendant is pleading guilty.

                        The State reserves the right to proceed against
                  the Defendant at any later date for any and all criminal
                  charges for which the law allows.

¶5         The trial court sentenced Defendant to active sentences for three counts of

     felony child abuse and a suspended sentence on the fourth count. He completed his

     sentences in 2008. David lived a disabled life for almost twenty-one years before

     allegedly succumbing to his injuries and dying in 2018. The State now seeks to

     prosecute Defendant for murder.

¶6         Defendant was indicted for first-degree murder on 21 May 2018. Because the

     indictment related to Defendant’s previous offenses, he moved to dismiss the murder

     charge, alleging prosecution for first-degree murder would violate his right to be free

     from double jeopardy and his right to due process. The trial court denied his motion

     to dismiss on 28 June 2021. Defendant appealed this denial by petition for writ of

     certiorari. On 26 August 2021, this Court granted Defendant’s petition for writ of

     certiorari for the limited purpose of reviewing the trial court’s denial of Defendant’s
                                              STATE V. TRIPP

                                              2022-NCCOA-795

                                             Opinion of the Court



     Motion to Dismiss.

                                       II.      Jurisdiction

¶7         Because the denial of Defendant’s motion to dismiss preceded final judgment

     on the merits, this appeal is interlocutory. Waters v. Qualified Pers., Inc., 294 N.C.

     200, 207, 240 S.E.2d 338, 343 (1978). We may properly hear interlocutory appeals

     upon writ of certiorari.   N.C. Gen. Stat. § 15A-1444(g) (2021).      “Rule 21 of our

     appellate rules provides that a ‘writ of certiorari may be issued in appropriate

     circumstances by either appellate court to permit review of the judgments and orders

     of trial tribunals when . . . no right of appeal from an interlocutory order exists.’ ”

     Rauch v. Urgent Care Pharmacy, Inc., 178 N.C. App. 510, 515, 632 S.E.2d 211, 216

     (2006) (quoting N.C. R. App. P. 21(a)(1)). As this Court has previously stated, “the

     consequences of rejecting Defendant’s double jeopardy argument are surely serious.”

     State v. Smith, 267 N.C. App. 364, 367, 832 S.E.2d 921, 925 (2019). Defendant filed

     a Petition for Writ of Certiorari on 29 July 2021. We allowed the petition on 26

     August 2021.

                                III.    Standard of Review

¶8         We review “the trial court’s denial of a motion to dismiss de novo.” State v.

     Smith, 186 N.C. App. 57, 62, 650 S.E.2d 29, 33 (2007).          Likewise, we review

     “conclusions of law pertaining to a constitutional matter de novo.” State v. Bowditch,

     364 N.C. 335, 340, 700 S.E.2d 1, 5 (2010).
                                            STATE V. TRIPP

                                            2022-NCCOA-795

                                           Opinion of the Court



                                     IV.    Double Jeopardy

¶9            “No person shall . . . be subject for the same offense to be twice put in jeopardy

       of life or limb . . . .” U.S. Const. amend. V.

¶ 10          This right against double jeopardy provides several protections. “It protects

       against a second prosecution for the same offense after acquittal. It protects against

       a second prosecution for the same offense after conviction. And it protects against

       multiple punishments for the same offense.” North Carolina v. Pearce, 395 U.S. 711,

       717, 89 S. Ct. 2072, 2076, 23 L. Ed. 2d 656, 664-65 (1969). We address the second of

       these protections as it is undisputed that Defendant’s prior felony child abuse

       convictions and the current first-degree murder indictment arise out of the same

       incident that occurred in 1997.

¶ 11          Determining if a second prosecution is for the same offense, the U.S. Supreme

       Court relies on the Same-Elements Test of Blockburger v. United States, 284 U.S.

       299, 52 S. Ct. 180, 76 L. Ed. 306 (1932). United States v. Dixon, 509 U.S. 688, 696,

       113 S. Ct. 2849, 2856, 125 L. Ed. 2d 556, 568 (1993). Two offenses for the same

       conduct are considered the same offense under this test unless “each offense contains

       an element not contained in the other.” Id. Hence, lesser-included and greater

       offenses are treated as the same. Brown v. Ohio, 432 U.S. 161, 169, 97 S. Ct. 2221,

       2227, 53 L. Ed. 2d 187, 196 (1977). For example, a contempt prosecution for the

       disruption of judicial business and a subsequent prosecution for the criminal assault
                                          STATE V. TRIPP

                                          2022-NCCOA-795

                                         Opinion of the Court



       that was part of the disruption fail the Same-Elements Test “because the contempt

       offense did not require the element of criminal conduct, and the criminal offense did

       not require the element of disrupting judicial business.” Dixon, 509 U.S. at 697, 113

       S. Ct. at 2856, 125 L. Ed. 2d at 568. Thus, both offenses may be prosecuted without

       violating the Double Jeopardy Clause.

¶ 12         Our State’s felony murder rule allows for the conviction of first-degree murder

       when a victim is killed “in the perpetration or attempted perpetration of any arson,

       rape or a sex offense, robbery, kidnapping, burglary, or other felony committed or

       attempted with the use of a deadly weapon.” State v. Watson, 277 N.C. App. 314,

       2021-NCCOA-186, ¶ 23 (quoting N.C. Gen. Stat. § 14-17). At the time of Defendant’s

       original sentencing in 1997, a non-parent committed felony child abuse when the

       “person providing care to or supervision of a child less than 16 years of age . . .

       intentionally inflicts any serious physical injury upon or to the child or . . .

       intentionally commits an assault upon the child which results in any serious physical

       injury.” N.C. Gen. Stat. § 14-318.4(a) (1997). The State concedes and we agree that,

       under the Same-Elements Test, Defendant’s conviction of felony child abuse appears

       on its face to be a lesser-included offense of felony murder and should be treated as

       the same offense unless an exception applies. We now consider the exceptions.

¶ 13         One exception to the general prohibition of placing individuals in double

       jeopardy would have this Court uphold the prosecution of a greater- or lesser-included
                                            STATE V. TRIPP

                                            2022-NCCOA-795

                                           Opinion of the Court



       offense if our legislature specifically intends to treat the offense at issue as a separate

       offense from others. The U.S. Supreme Court illustrated this exception in Missouri

       v. Hunter, 459 U.S. 359, 366, 103 S. Ct. 673, 678, 74 L. Ed. 2d 535, 542 (1983) when

       it upheld the prosecution of both robbery and armed criminal action. Though one

       crime contained the same elements as that of the other such that prosecution for both

       generally ought to have been prohibited, the Court found no error with the

       prosecution because the legislature provided that “[t]he punishment imposed

       pursuant to this subsection shall be in addition to any punishment provided by law

       for the crime committed by, with, or through the use, assistance, or aid of a dangerous

       or deadly weapon.” Hunter, 459 U.S. at 362, 103 S. Ct. at 676, 74 L. Ed. 2d at 539.

       Similarly, this Court has held “[w]hen a defendant is tried under two different

       statutes for the same conduct, ‘the amount of punishment allowable under the double

       jeopardy clause . . . is determined by the intent of the legislature.’ ”          State v.

       Barksdale, 237 N.C. App. 464, 473, 768, S.E.2d 126, 132 (2014) (quoting State v.

       Freeland, 316 N.C. 13, 21, 340 S.E.2d 35, 39 (1986)).

¶ 14          This legislative intent exception has only ever been utilized with concurrent

       sentencing and not subsequent prosecutions as is the case here.              Though our

       legislature identifies felony child abuse and murder as separate crimes “even when

       both offenses arise out of the same conduct,” State v. Elliott, 344 N.C. 242, 278, 475

       S.E.2d 202, 218 (1996), we refrain, in this case, from considering whether the
                                             STATE V. TRIPP

                                            2022-NCCOA-795

                                           Opinion of the Court



       legislature’s authorization to prosecute a single occurrence as two distinct crimes

       applies to a subsequent prosecution scenario when a more established exception

       exists.

¶ 15             The more established exception which applies in this case is found in Diaz v.

       United States. 223 U.S. 442, 449, 32 S. Ct. 250, 251, 56 L. Ed. 500, 503 (1912). Under

       the Diaz Exception, a defendant subsequently may be prosecuted for a separate

       offense if a requisite element for that offense was not an element of the offense

       charged during the defendant’s prior prosecution. Id. For example, as in Diaz, a

       defendant convicted of assault and battery may subsequently be tried for murder if

       the victim later dies from his injuries. Id.

¶ 16             Here, the State could not have prosecuted Defendant for murder in 1998

       because the abused child, David, had not yet died. To be convicted of murder, one

       must be proven guilty of “(1) the unlawful killing, (2) of another human being, (3)

       with malice.” State v. Coble, 351 N.C. 448, 449, 527 S.E.2d 45, 46 (2000) (citing N.C.

       Gen. Stat. § 14-17). It was not until David died in 2018, allegedly from his injuries,

       that the missing element necessary to pursue a murder indictment manifested. This

       scenario triggers the Diaz Exception. Where the perpetrator in Diaz was prosecuted

       for assault and battery before the victim’s death and for murder after the victim’s

       death, Defendant here was prosecuted for felonious child abuse before the victim’s

       death and is now being prosecuted for murder after the victim’s death.
                                          STATE V. TRIPP

                                          2022-NCCOA-795

                                         Opinion of the Court



¶ 17         Notwithstanding Defendant’s exposure to prosecution under the federal

       scheme, Defendant asks us to consider whether our State affords greater protection

       from double jeopardy than the U.S. Constitution as applied to the facts of this case.

       Generally, States are free to grant greater protections to its citizens than afforded

       under the U.S. Constitution. State v. Jackson, 348 N.C. 644, 648, 503 S.E.2d 101, 103

       (1998). Accordingly, Defendant urges this Court to adopt the added protection of the

       Same Conduct Test used in the U.S. Supreme Court case of Grady v. Corbin. Under

       this test, the Double Jeopardy Clause stands as a bar against “a subsequent

       prosecution if, to establish an essential element of an offense charged in that

       prosecution, the government will prove conduct that constitutes an offense for which

       the defendant has already been prosecuted.” Grady v. Corbin, 495 U.S. 508, 510, 110

       S. Ct. 2084, 2087, 109 L. Ed. 2d 548, 557 (1990). The U.S. Supreme Court later

       overturned this test in United States v. Dixon. 509 U.S. 688, 704, 113 S. Ct. 2849,

       2860, 125 L. Ed. 2d 556, 573 (1993). In Dixon, the Court ruled that the test “is wholly

       inconsistent with earlier Supreme Court precedent and with the clear common-law

       understanding of double jeopardy.” Id. Citing the Court’s reasoning in Dixon, the

       North Carolina Supreme Court refused to adopt it. State v. Gay, 334 N.C. 467, 490,

       434 S.E.2d 840, 853 (1993). Bound by these precedents, we must not adopt the Same

       Conduct Test here. See Cannon v. Miller, 313 N.C. 324, 324, 327 S.E.2d 888, 888

       (1985) (stating this Court lacks authority to overrule decisions of our Supreme Court).
                                           STATE V. TRIPP

                                           2022-NCCOA-795

                                          Opinion of the Court



¶ 18          Defendant also urges this Court not to apply the Diaz Exception to our State’s

       tradition of prohibiting double jeopardy. Here, too, the North Carolina Supreme

       Court has spoken. State v. Meadows fully recognizes the Diaz Exception as applied

       to our State’s application of the principles barring double jeopardy. 272 N.C. 327,

       331, 158 S.E.2d 638, 641 (1968).      In Meadows, the defendant pleaded guilty to

       felonious assault before the victim died. Id. at 331, 158 S.E.2d at 640. After the

       victim died, the State sought to prosecute the defendant for murder.           Id.   Our

       Supreme Court cited Diaz in allowing the prosecution. Id. at 331, 158 S.E.2d at 641.

¶ 19          Defendant points out that Meadows was decided before our State disposed of

       the common-law year-and-a-day rule. See State v. Vance, 328 N.C. 613, 616-19, 403

       S.E.2d 495, 498-99 (1991) (outlining the history of the year-and-a-day rule before

       abrogating it). Further, our legislature has not enacted a statute of limitations for

       the prosecution of felonies. State v. Johnson, 275 N.C. 264, 271, 167 S.E.2d 274, 279

       (1969). Yet, these conditions do not affect this analysis of double jeopardy protections.

       Our legislature authorizes the prosecution of felonies years after their commission,

       and our constitutional safeguards permit it. See State v. Barnett, 223 N.C. App. 450,

       459, 734 S.E.2d 130, 137 (2012) (exampling a felony conviction over twenty-five years

       after the offense).

                                V.    Substantive Due Process

¶ 20          In the absence of double jeopardy protection, the year-and-a-day rule, or an
                                           STATE V. TRIPP

                                          2022-NCCOA-795

                                         Opinion of the Court



       applicable statute of limitation, Defendant calls upon the aid of substantive due

       process to contend that it is a violation of his constitutional rights to prosecute him

       for first-degree murder twenty-one years after being convicted of felony child abuse

       for the same act. We are unpersuaded.

¶ 21         Substantive due process developed to “prevent[] the government from engaging

       in conduct that shocks the conscience or interferes with rights implicit in the concept

       of ordered liberty.” State v. Womble, 277 N.C. App. 164, 2021-NCCOA-150, ¶ 79

       (quoting State v. Thompson, 349 N.C. 483, 491, 508 S.E.2d 277, 282 (1998)). This

       doctrine arose from the Fourteenth Amendment of the U.S. Constitution and has been

       interpreted to exist within our State’s constitutional variant—the Law of the Land

       Clause. Id. at ¶¶ 79, 82.

¶ 22         The U.S. Supreme Court has “decline[d] . . . to hold that the Due Process Clause

       provides greater double-jeopardy protection than does the Double Jeopardy Clause.”

       Sattazahn v. Pennsylvania, 537 U.S. 101, 116, 123 S. Ct. 732, 742, 154 L. Ed. 2d 588,

       602 (2003). Since we hold that the subsequent prosecution of Defendant is permitted

       under the U.S. Constitution’s Double Jeopardy Clause, we likewise hold that it does

       not violate the Due Process Clause of the Fourteenth Amendment. We now turn our

       attention to our State’s Law of the Land Clause.

¶ 23         Article I, Section 19, of our State’s Constitution reads,

                    No person shall be taken, imprisoned, or disseized of his
                                            STATE V. TRIPP

                                           2022-NCCOA-795

                                          Opinion of the Court



                    freehold, liberties, or privileges, or outlawed, or exiled, or
                    in any manner deprived of his life, liberty, or property, but
                    by the law of the land. No person shall be denied the equal
                    protection of the laws; nor shall any person be subjected to
                    discrimination by the State because of race, color, religion,
                    or national origin.

       “The term ‘law of the land’ as used in Article I, Section 19, of the Constitution of North

       Carolina, is synonymous with ‘due process of law’ as used in the Fourteenth

       Amendment to the Federal Constitution.” In re Moore, 289 N.C. 95, 98, 221 S.E.2d

       307, 309 (1976). We note, however, that the U.S. Supreme Court’s interpretation of

       the Due Process Clause is “not controlling[] authority for interpretation of the Law of

       the Land Clause.” Singleton v. N.C. HHS, ___ N.C. App. ___, 2022-NCCOA-412, ¶ 29

       (quoting Evans v. Cowan, 132 N.C. App. 1, 6, 510 S.E.2d 170, 174 (1999)). For

       instance, “[o]ur Supreme Court has read our Law of the Land Clause to provide

       greater protection than the Due Process Clause of the Fourteenth Amendment.”

       Womble, 277 N.C. at ¶ 82. It protects “against arbitrary legislation, demanding that

       the law shall not be unreasonable, arbitrary or capricious, and that the law be

       substantially related to the valid object sought to be obtained.” State v. Joyner, 286

       N.C. 366, 371, 211 S.E.2d 320, 323 (1975).

¶ 24         Defendant does not cite to a specific law that offends the doctrine of substantive

       due process but asserts generally that Defendant’s “right to due process would be

       violated if he is forced to pay his debt to society twice.” To clarify, the State does not
                                            STATE V. TRIPP

                                            2022-NCCOA-795

                                         Opinion of the Court



       seek to prosecute Defendant once more for the crime of felony child abuse. Today, it

       seeks his prosecution for the crime of first-degree murder. Perhaps Defendant’s

       “debt” for felony child abuse has been paid, but we look to whether a potential “debt”

       for murder is due. We therefore conclude the trial court’s denial of Defendant’s

       Motion to Dismiss does not violate Defendant’s fundamental rights as protected

       under the doctrine of substantive due process.

                                      VI.     Conclusion

¶ 25         The Diaz Exception permits the subsequent prosecution of a greater-included

       offense if a fact necessary for that offense was not present during Defendant’s prior

       prosecution. We hold that the Diaz Exception applies to the facts of this case and

       that substantive due process allows for the prosecution of Defendant for first-degree

       murder. The trial court’s denial of Defendant’s motion to dismiss is affirmed.

             AFFIRMED.

             Judges HAMPSON and GRIFFIN concur.